PER CURIAM.
The judicial determination which is the subject of review upon this writ of certiorari is the determination as to the nature of the improvement to be made and the proportion of the expense thereof for which the abutting owners shall be liable. In the proceedings preliminary to that determination we find no illegality. All parties had due notice and were heard. The requirements of the statute were substantially complied with. Defendants were not bound to determine, before giving notice, the particular pavement to be laid. As matter of public policy the • hearing should precede, as it did, that determination. The provisions of the contract here challenged are not the subject of review in this proceeding. Other provision is made in the charter for the correction of any errors in the making of the contract. The case of People v. Maher, 56 Hun, 81, 9 N. Y. Supp. 94, arose under peculiar provisions of the charter of the city of Albauy. Under that charter a contract was required to be filed, and objections might be filed thereto, and a judicial determination was made upon such objections. There is no such provision found in the charter of the city of Cohoes. We conclude, therefore, that the determination, so far as it is here subject to review, should be confirmed.